Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur with the majority in the affirmance of the convictions, but must respectfully dissent from its reversal of the death penalty.
I cannot come to the conclusion, as did the majority, that both the trial court’s and court of appeals’ analyses of the mitigating factor of mental disease or defect were flawed.
The court of appeals stated, “all of the medical experts who examined the defendant, including the defense’s examiners, agreed that notwithstanding his mental disease or defect, the defendant did not lack the substantial capacity to appreciate the criminality or wrongfulness of his conduct.” The court went on to point out that the primary issue contested in the mitigation hearing was “whether the defendant lacked the substantial capacity to conform his conduct to the requirements of the law.” Hence both the trial court and court of appeals used the proper standard, that is, “substantial capacity.” The lower courts properly accorded this mitigating factor some weight. However, they found that the aggravating circumstances outweighed the mitigating factors beyond a reasonable doubt. I agree and would affirm the decision of the court of appeals as to both the convictions and death penalty.
Douglas, J., concurs in the foregoing opinion.